Case 1:20-cv-12754-JHR-JS Document 13 Filed 02/09/21 Page 1 of 2 PageID: 541

                                                              U.S. Department of Justice

                                                              United States Attorney
                                                              District of New Jersey
                                                              Civil Division

_____________________________________________________________________________________________________________________
RACHAEL A. HONIG                                              401 Market Street, 4th Floor       Main: (856) 757-5412
ACTING UNITED STATES ATTORNEY                                 P.O. Box 2098                     Direct: (856) 757-5105
                                                              Camden, NJ 08101                   Fax: (856) 757-5416
Elizabeth A. Pascal                                           Elizabeth.Pascal@usdoj.gov
Assistant United States Attorney


                                                              February 9, 2021

Via Electronic Filing
Honorable Joseph H. Rodriguez, U.S.D.J.
United States District Court
Mitchell H. Cohen Building & U.S. Courthouse
4th and Cooper Streets
Camden, NJ 08101

                    Re:       AtlantiCare Regional Med. Center, Inc. v. Norris Cochran, et al.
                              Civil Action No. 20-12754 (JHR) (JS)

Dear Judge Rodriguez:

      We write to bring to the Court’s attention that the Honorable Mitchell S.
Goldberg, U.S.D.J. issued an Opinion and Order on February 8, 2021, in the
Administrative Procedure Act case of Temple University Hospital, Inc. v. Alex M.
Azar II, et al., Civil Action No. 2:20-cv-04533 (MSG). The Temple decision
addresses issues presented in Defendant Norris Cochran’s1 pending Motion for
Summary Judgment in the AtlantiCare case. See Dkt. Entry 8. A copy of the
Temple decision is being submitted as an attachment to this letter.

          I thank the Court for its continued attention to this matter.

                                                              Respectfully submitted,

                                                              RACHAEL A. HONIG
                                                              Acting United States Attorney

                                                              s/Elizabeth A. Pascal
                                                              By: ELIZABETH A. PASCAL
                                                              Assistant U.S. Attorney

        Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the current
          1

Acting Secretary of Health and Human Services, Norris Cochran, is automatically
substituted as the Defendant in this action.
Case 1:20-cv-12754-JHR-JS Document 13 Filed 02/09/21 Page 2 of 2 PageID: 542

Hon. Joseph H. Rodriguez, U.S.D.J.
February 9, 2021
Page 2

OF COUNSEL:

STEPHEN M. RICHMOND
Attorney
U.S. Dep’t of Health & Human Services
Office of the General Counsel
Centers for Medicare & Medicaid Division

DANIEL J. BARRY
Acting General Counsel
JANICE L. HOFFMAN
Associate General Counsel

SUSAN MAXSON LYONS
Deputy Associate General
Counsel for Litigation

Enclosure

cc: Joseph D. Glazer, Esquire (via electronic filing)




                                           2
